                                                                                                   SEP 12 2010
                                                                                                 SUSAN Y.SOONG
                                                                                              CLERK, U.S. DISTRICT COURT
           1                                    UNITED STATES DISTRICT COURT^®^"'"^ DISTRICT OF CALIFORNIA
          2                                  NORTHERN DISTRICT OF CALIFORNIA

           3

          4      IN THE MATTER OF                                                o.



          5      Edmond Elias Salem, bar                22^7^                      220Mfi
                                                                                SR TO SHOW CAUSE RE
                                                                                                                           i

                                                                         SUSPENSION FROM MEMBERSHIP
          6                                                             IN GOOD STANDING OF THE BAR
                                                                         OF THE COURT
          7

          8    TO: Edmond Elias Salem, bar number 228274

          9             The State Bar of California has notified the United States District Court for the Northern District of

          10   California that, effective June 15, 2019, you have become ineligible to practice law in the State of

          11   California following disciplinary action. Under this Court's Civil Local Rule 11-7, this status change may

     cd   12   render you ineligible for continued active membership in the bar of the Northern District of Califomia.

          13        Effective the date ofthis order, your membership in the bar ofthis Court is suspended on an interim
oa
^    cd
.a o      14   basis pursuant to Civil Local Rule 11-7(b)(1). On or before September 23,2019, you may file a response
43
CO   O

5         15   to this Order meeting the requirements of Civil Local Rule 11-7(b)(2), which may be viewed on the Court's
M 'C
     to
^s
(73
          16   website at cand.uscourts.gov. If you fail to file a timely and adequate response to this Order, you will be
t3 S
          17   suspended from membership without further notice.
M^
          18        If you are disbarred, suspended or placed on disciplinary probation by this Court and are later restored

          19   to active membership in the State Bar of Califomia, you may apply for reinstatement pursuant to Civil

          20   Local Rule 11-7(b)(3). The Clerk shall close this file on or after September 23, 2019 absent further order of


 § 21          this Court.

          22           IT IS SO ORDERED.

I         23   Dated: 8/12/19

          24
                                                                    JAMES
          25
                                                                    United SI      ; District Judge
          26

          27

          28
               A ttorney-disciplineOSC
               rev. 11-18
